368 F.2d 1000
Louie L. WAINWRIGHT, Director, Division of Corrections, State of Florida, Appellant,v.William E. BORDEN, Jr., Appellee.
No. 23554.
United States Court of Appeals Fifth Circuit.
November 28, 1966.

Herbert P. Benn, Arden M. Siegendorf, Asst. Attys. Gen., Miami, Fla., Earl Faircloth, Atty. Gen., Tallahassee, Fla., for appellant.
Daniel S. Pearson, Miami, Fla., for appellee.
Before JOHN R. BROWN, GRIFFIN B. BELL and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the District Court in a habeas corpus proceeding, granting appellee's motion, under Rule 34 F.R.Civ.P., for discovery and conditional inspection of a state presentence investigation report.


2
The order is not a final decision within the contemplation of Title 28 U.S.C.A. § 1291. The appeal is therefore


3
Dismissed.